LENT, J.,
concurring.
I concur in the result reached by the majority on the evidence in this case.
I concur with the majority as to the lack of significance of the failure of the taxpayer to have business cards, a business telephone and membership in dealers’ associations.
I do not agree with the majority that because one is engaged in “casual sales conducted sporadically for profit” one is necessarily foreclosed from being held to be selling one’s stock “in the ordinary course of business.”
A taxpayer’s financial resources might well make it impossible for that taxpayer to do other than acquire some few items at a favorable price and to hold them until the taxpayer can turn a profit so as to acquire additional capital to purchase *289more items for the same purpose. That the sales are “casual” or “sporadic,” or both, may inhere in the limited business operation that the taxpayer can mount, but the items purchased by that taxpayer for resale are part of the stock in trade of that taxpayer “held for sale in the ordinary course of’ that taxpayer’s business.
Campbell, J., joins in this concurring opinion.